COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-08-074-CV
 
IN RE CBCINNOVIS, INC.                                                         RELATOR
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and motion for temporary stay and is of the
opinion that relief should be denied. 
Accordingly, relator=s
petition for writ of mandamus and motion for temporary stay are denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
 
 
JOHN CAYCE
CHIEF JUSTICE
 
PANEL 
A:  CAYCE, C.J.; DAUPHINOT and
MCCOY,  JJ.
 
MCCOY, J. would request oral argument.
 




DELIVERED: 
April 17, 2008  




    [1]See
Tex. R. App. P. 47.4.